CONTINUATION SHEET

Continuation of Box 5:
	The after final amendment filed December 23, 2020, has been entered.  The after final amendment of claims 4 and 7 has overcome the rejection under 35 U.S.C. 112(b) of claims 4 and 7.

Continuation of Box 7(b):
	Claims 1-4, 7, 8, 12, and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2009/0215137) in view of Ganuza (US 2015/0118735) and Di Guiseppi (US 5,164,796), as set forth on pages 4-9 of the Final Office Action mailed September 24, 2020.

Continuation of Box 12:
	Applicant’s arguments filed December 23, 2020, are unpersuasive with respect to the rejection under 35 U.S.C. 103.  Applicant argues that the primary reference, Hawkins, is directed to simultaneous saccharification and fermentation and selecting an appropriate biocatalyst, citing paragraph 177 of Hawkins as an example.  Applicant asserts that Hawkins expressly teaches away from adding acidic or basic solutions to regulate the pH, by selecting “a biocatalyst that functions at a wide range of pH values to decrease or eliminate the need to control the pH of the fermentation,” citing paragraph 172 of Hawkins which also recites a variety of disadvantages associated with adding acidic or basic solutions to regulate the pH.  However, though paragraph [0172] of Hawkins teaches disadvantages of adjustment of pH by the addition of acid or base, it still discloses that adjustment of pH by adding acidic or basic solutions to the fermentation broth to decrease or eliminate the need to control the pH of the fermentation”) – this is not an express teaching away from the use of acidic or basic solutions to regulate the pH as asserted by Applicant.  As stated in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  While elimination of the control of pH is preferred, this does not constitute a teaching away from the nonpreferred embodiment of the regulation of the pH by addition of acidic or basic solutions.  Therefore, the Examiner disagrees with Applicant’s assertion that Hawkins expressly teaches away from combining Hawkins with the other references that suggest pH regulation.
Additionally, Applicant argues that when Hawkins does address optimum pH ranges, it identifies a pH of 4-5 (paragraph [0177] of Hawkins) and specifically 4.8 (paragraph [0178]) as cited in the Office Action in connection with some dependent claims.  Contrary to Applicant’s assertion, the Examiner maintains that paragraph [0172] of Hawkins suggests adding acidic or basic solutions to regulate the pH, and thus it would been obvious to maintain the pH to these optimum pH ranges (see paragraph bridging pages 5 and 6 of the Final Office Action).  Applicant then points out that the instant application states, “[w]hen the pH of the enzymatic saccharification system becomes lower than 5.45, which is out of the pH range where the hydrolase activity is maximized, a quantified amount of an alkali is added to keep the pH in the range where hydrolase activity is maximized…”  The Examiner notes that this sentence is in paragraph [0041] of the published application.  Applicant asserts that Hawkins is directed to a different approach than the instant application, and that Hawkins needs different operating when the pH becomes lower than 5.45, adding a quantified amount of an alkali to keep the pH in the range where hydrolase activity is maintained) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the Examiner disagrees with Applicant’s assertion that one of ordinary skill would not be motivated to modify Hawkins to adjust the pH by injections as recited in claim 1. 
Furthermore, Applicant argues that claim 1 and dependent claims 12 and 13 recite specific numeric limitations for the rate of change in pH.  Applicant points out that the specific numeric limitations are not disclosed in any of the references; the Examiner agrees.  However, the ranges recited in claims 1, 12, and 13 are broad.  A rate of pH change that is different as compared to other rate of change in the process, signifies a point in time when microbial contamination occurs – such differences encompass differences falling in the broad ranges recited in claims 1, 12, and 13.  As pointed out in the Final Office Action, from the teachings of Ganuza and Di Guiseppi, the skilled artisan would have recognized that microbial growth is 
As such, the claims must remain rejected over the prior art.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651          

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651